internal_revenue_service number release date index number ------------------------------------------ -------------------------------------------- --------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ------------------- telephone number ---------------------- refer reply to cc psi b03 plr-122301-14 date date legend trust ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------- trustor -------------------------------------- ------------------------------------------ trust company --------------------------------------------------- --------------------------------------------------- foundation ------------------------------------------------------------------------ ----------------------------------------------- x ------------------------- ---------------------------------- y ---------------------------------- ----------------------------------- act -------------------------------------------------------------------- state ------------------- dear ------------------- plr-122301-14 this is in response to a letter dated date submitted by your authorized representative requesting rulings under sec_671 sec_674 sec_675 sec_677 and sec_2511 of the internal_revenue_code the information submitted states that trustor proposes to create an irrevocable_trust trust for the benefit of herself and her issue trust will be created and governed by act and the general laws of state during the trustor’s lifetime the distribution adviser may direct the trustee who is also an independent_trustee to distribute so much of the net_income and or principal to trustor as distribution adviser deems appropriate in its sole discretion during trustor’s lifetime the distribution adviser may direct the trustee who is also an independent_trustee to distribute so much of the net_income and or principal to any one or more of the trustor’s issue then living as the distribution adviser deems appropriate in its sole discretion but only upon obtaining trustor’s written consent trustor’s consent power trustor shall exercise this power in a non-fiduciary capacity and in her sole discretion distributions may be made equally or unequally and to or for the benefit of any one or more of the beneficiaries to the exclusion of others no such distribution shall be deemed to be an advance if during trustor’s lifetime no issue of trustor are then living but issue of trustor’s father are then living the issue of trustor’s father shall be substituted for the issue of trustor for purposes of distributions allowed during trustor’s lifetime any net_income not distributed by trustee will be accumulated and added to principal with the written consent of trust_protector trustor may appoint during her lifetime trustor’s lifetime limited_power_of_appointment or in her last will and testament trustor’s testamentary limited_power_of_appointment any part of the accumulated net_income and principal to any one or more of foundation and the issue of trustor’s father but not to trustor trustor’s creditors trustor’s estate and or the creditors of trustor’s estate upon trustor’s death the accumulated and unappointed net_income and principal shall be divided into as many equal shares as there are then living children of trustor and then deceased children of trustor who have issue surviving trustor each such share shall be distributed to a separate family_trust for the benefit of i each then living child of trustor and his or her issue and ii the issue of each then deceased child of trustor if all of trustor’s issue predecease trustor the accumulated and unappointed net_income and principal shall be divided into as many equal shares as there are then living children of trustor’s father and deceased children of trustor’s father who have issue surviving trustor and each such share shall be distributed to a separate family_trust for the benefit of i each then living child of trustor’s father and his or her issue and ii the issue of each then deceased child of trustor’s father alternative mechanism if no issue of trustor’s father survive trustor the accumulated and unappointed net_income and principal shall be distributed to foundation plr-122301-14 the distribution adviser may direct trustee who is also an independent_trustee to distribute so much of the net_income and or principal of each family_trust to any one or more of the beneficiaries as distribution adviser deems appropriate in its sole discretion each family_trust shall terminate upon the earlier of i the expiration of any applicable rule_against_perpetuities and ii the death of the last to die of the beneficiaries of that family_trust if a family_trust terminates pursuant to i the accumulated net_income and principal shall be distributed in equal shares per stirpes to the then living beneficiaries of that family_trust if a family_trust terminates pursuant to ii the accumulated net_income and principal shall be distributed in equal shares to the other family trusts and in default thereof pursuant to the alternative mechanism and in further default thereof to the foundation during trustor’s lifetime trustor may at any time and from time to time borrow any part of the accumulated net_income and principal of the trust borrowing power if the trustor does so trustee who is also an independent_trustee shall determine the rate of interest to be charged which rate shall not be less than a reasonable market rate of interest at the time the loan is made and shall determine whether or not the loan should be secured trustor may release this borrowing power in whole or in part trustee who is also an independent_trustee may also make loans with adequate collateral and interest to any person in the event no distribution adviser is serving trustee who is also an independent_trustee shall hold and exercise full power to make discretionary distributions of net_income and principal of any trust pursuant to the same standards as were applied to the distribution adviser the initial distribution adviser is x it is represented that the distribution advisor is not related or subordinate to trustor within the meaning of sec_672 in addition any successor distribution adviser cannot be related or subordinate to the trustor within the meaning of sec_672 the initial trustee who is also an independent_trustee is trust company it is represented that trust company is an independent_trustee as defined below any successor independent_trustee may not be related or subordinate to any beneficiary within the meaning of sec_672 the initial trust_protector is y the successor trust_protector cannot be related or subordinate to the trustor within the meaning of sec_672 of the code the independent_trustee distribution advisor and trust_protector of trust or any family_trust must i have no interest vested or contingent direct or indirect in the trust estate of such trust ii not be benefited by the exercise or nonexercise of any power authority or discretion given exclusively to or vested exclusively in the independent_trustee distribution adviser or trust_protector respectively by the provisions of the trust’s agreement or by law and ii alone possess and exercise each such power authority and discretion without causing income accumulated income or principal of the trust fund of such trust to be attributable to any beneficiary excluding the trustor of such trust for income gift_tax or estate_tax purposes under the united_states internal revenue laws in force and effect at such time plr-122301-14 prior to the time such income accumulated income or principal is distributed to or for the account of or used or expended for the benefit of such beneficiary law and analysis ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing the income or credits against tax of an individual sec_672 provides that the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_672 provides that the term nonadverse_party means any person who is not an adverse_party sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_674_a_-1 of the income_tax regulations provides that sec_674 may apply whether a power held by the grantor and or a nonadverse_party is a fiduciary power a power_of_appointment or any other power sec_674 provides that sec_674 shall not apply to a power to distribute corpus either a to or for a beneficiary or beneficiaries or to or for a class of plr-122301-14 beneficiaries whether or not income beneficiaries provided that the power is limited by a reasonably_definite_standard which is set forth in the trust instrument or b to or for any current income_beneficiary provided that the distribution of corpus must be chargeable against the proportionate share of corpus held in trust for the payment of income to the beneficiary as if the corpus constituted a separate trust sec_1_674_b_-1 provides that if the trust instrument provides that the determination of the trustee shall be conclusive with respect to the exercise or nonexercise of a power the power is not limited by a reasonably_definite_standard sec_674 provides that sec_674 shall not apply to a power to distribute or apply income to or for any current beneficiary or to accumulate the income for him provided that any accumulated income must ultimately be payable a to the beneficiary from whom the distribution or application is withheld to his estate or to his appointees or persons named as alternate takers in default of appointment provided that such beneficiary possesses a power_of_appointment which does not exclude from the class of possible appointees any person other than the beneficiary his estate his creditors or the creditors of his estate or b on termination of the trust or in conjunction with a distribution of corpus which is augmented by such accumulated income to the current income beneficiaries in shares which have been irrevocably specified in the trust instrument sec_1_674_b_-1 b c provides that sec_674 is not applicable if the power is in substance one to shift ordinary_income from one beneficiary to another sec_674 provides that sec_674 shall not apply to a power exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor or spouse living with the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries whether or not the conditions of sec_674 or are satisfied if such power is limited by a reasonably definite external standard which is set forth in the trust instrument sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power exercisable by the grantor or a nonadverse_party or both enables the grantor to borrow the corpus or income directly or indirectly plr-122301-14 without adequate interest or without adequate security except where the trustee other than the grantor is authorized under a general lending power to make loans to any person without regard to interest or security sec_1_675-1 provides that sec_675 shall not apply where a trustee other than the grantor acting alone is authorized under a general lending power to make loans to any person without regard to interest or security sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of an adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse based solely on the facts and representations submitted we conclude that trust will be treated as owned by trustor under sec_671 sec_674 sec_675 and sec_677 ruling sec_2501 provides for the imposition of a gift_tax for each calendar_year on the transfer of property by gift sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined for example if a donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name plr-122301-14 new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that a donor is considered as himself having a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of the power to change the beneficiaries of transferred property occurring otherwise than by the death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax sec_25_2511-2 does not define substantial adverse_interest sec_25_2514-3 provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power further a coholder of the power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a grantor’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties goldstein v commissioner plr-122301-14 t c see also 51_tc_352 in this case trustor retained the trustor’s consent power over the income and principal of trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom the distribution adviser may not have any beneficial_interest in trust or in any trust created under trust and the distribution adviser is not a taker in default for purposes of sec_25_2514-3 therefore the distribution adviser has no substantial adverse_interest in the disposition of the assets of trust the distribution adviser is merely a coholder of the trustor’s consent power trust provides that in the event no distribution adviser is serving trustee who is also an independent_trustee shall hold and exercise full power to make discretionary distributions of net_income and principal of any trust pursuant to the same standards as were applied to the distribution adviser under sec_25_2511-2 a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income further trustee who is also an independent_trustee has no beneficial_interest in trust and is not a taker in default for purposes of sec_25_2514-3 accordingly trustee who is also an independent_trustee has no substantial adverse_interest in trust therefore trustor is considered as possessing the power to distribute income and principal to his issue because he retained the trustor’s consent power the retention of this power causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes trustor also retained a lifetime limited_power_of_appointment to appoint income and principal to the issue of trustor’s father or foundation trustor’s lifetime limited_power_of_appointment can only be exercised in conjunction with the trust_protector under sec_25_2511-2 and sec_25_2514-3 trustor is considered to solely possess the power to exercise trustor’s lifetime limited_power_of_appointment because the trust_protector who is merely a coholder of trustor’s lifetime limited_power_of_appointment has no substantial adverse_interest in the disposition of the assets transferred by the trustor to trust because i the trust_protector may not have any beneficial_interest in any trust whether before or after the trustor’s death ii the trust_protector is not a permissible appointee of the trustor’s lifetime limited_power_of_appointment and iii the trust_protector is not a taker in default of the exercise of the trustor’s lifetime limited_power_of_appointment under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries in this case trustor’s lifetime limited_power_of_appointment gives trustor the power to change the interests of the beneficiaries accordingly the retention of trustor’s lifetime limited_power_of_appointment causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes see sanford v commissioner plr-122301-14 finally trustor retained the testamentary limited_power_of_appointment to appoint trust property to issue of trustor’s father or foundation other than to trustor’s estate trustor’s creditors or the creditors of trustor’s estate under sec_25_2511-2 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to trust remainder for federal gift_tax purposes trustor retains dominion and control_over the income and principal of trust until the distribution advisor or trustee who is also an independent_trustee if there is no distribution advisor exercises his distribution power trustor’s powers over the income and principal are presently exercisable and not subject_to a condition_precedent therefore consistent with goldstein v commissioner and goelet v commissioner even if third party actions ie distributions by the distribution adviser and or the trustee who is also an independent_trustee to the trustor may defeat the trustor’s ability to change beneficial interests the transfer of assets by the trustor to trust is wholly incomplete for gift_tax purposes accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by trustor is not a completed_gift subject_to federal gift_tax any distribution from trust to trustor is merely a return of trustor’s property further we conclude that any distribution of income or principal by the distribution adviser from trust to any beneficiary of trust other than trustor is a completed_gift by trustor at the time of distribution similarly an exercise of trustor’s lifetime limited_power_of_appointment in favor of a person other than trustor is a completed_gift of the appointed property finally upon trustor’s death the fair_market_value of the property in trust is includible in trustor’s gross_estate for federal estate_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-122301-14 pursuant to a power_of_attorney on file a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
